Exhibit 10.1 Translation Loan Agreement THIS Agreement (“Agreement”) is made by the Parties listed hereunder: Lender:Laifeng Anpulo (Group) Food Development Co., Ltd., (hereinafter referred to as “Party A”) Borrower: Laifeng County City Construction Investment Co., Ltd., (hereinafter referred to as “Party B”) Administrator: Laifeng County Finance Bureau (hereinafter referred to as “Party C”) Upon equal negotiations and mutual agreement, the Parties hereby agree on the terms and conditions set forth below: Article 1 Purpose of Loan Funding city construction. Article 2 Amount of Loan RMB 10,000,000.00 ( RMB TEN MILLION ONLY) Article 3 Term of the Loan From March 4, 2014 to February 28, 2015 Article 4 Miscellaneous Party A shall lend the money to Party B for the use of city construction, and Party C shall take the responsibility of supervision and ensure Party B to repay the loan before the agreed deadline. Article 5 This Agreement is made in 3 copies and each party holds one copy. Party A (seal/ signature): /s/ Laifeng Anpulo (Group) Food Development Co., Ltd., Party B (seal/ signature): /s/ Laifeng County City Construction Investment Co., Ltd., Party C (seal/ signature): /s/ Laifeng County Finance Bureau Date: March 4, 2014
